Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
In regards to claim 1, none of the reference of record alone or in combination discloses a display device comprising: 
a display including a plurality of pixels having a plurality of light-emitting elements; 
a pixel selector configured to select a pixel from among the plurality of pixels; 
a positional information generator configured to generate positional information representing a position of the pixel selected by the pixel selector; and 
a light emission processor configured to superpose the positional information on light emitted by the pixel selected by the pixel selector, 
wherein the plurality of pixels are aligned in a matrix including rows and columns,
wherein the pixel selector selects a row of pixels or a column of pixels within the matrix for aligning the plurality of pixels, 
wherein the positional information generator generates row positional information corresponding to the row of pixels selected by the pixel selector or column position information corresponding to the column of pixels selected by the pixel selector, and 
wherein the light emission processor superposes the row position information on light emitted by the row of pixels selected by the pixel selector or the light emission processor superposes the column position information on light emitted by the column of pixels selected by the pixel selector.
In regards to claim 3, none of the reference of record alone or in combination discloses or suggests a display device comprising: 
A display including a plurality of pixels having a plurality of light-emitting elements;
a pixel selector configured to select a pixel from among the  plurality of pixels; 
a positional information generator configured to generate positional, information representing a position of the pixel selected-by the pixel selector: and 
a light emission processor configured to superpose the positional information on light emitted by the pixel selected by the pixel selector, 
wherein the pixel selector selects the pixel for each cabinet among the plurality of cabinets, 
wherein the positional information generator generates cabinet position information representing each cabinet for locating the pixel selected by the pixel selector, and 
wherein the light emission processor superposes the cabinet position information on the light emitted by the pixel selected by the pixel selector.
Claims 6, 8, 10 and 12 each recite similar limitations as claim 1.  Claims 4, 7, 11, and 13 depend from claim 1, 6, 10, or 12.  Accordingly, claims 1, 3, 4, 6-8, and 10-13 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625